          CASE 0:20-cv-02111-PJS-BRT Doc. 1 Filed 10/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                    THIRD DIVISION
                                DISTRICT OF MINNESOTA


 Robert K. Wolf,                                                 Our File No. ___________
             Plaintiff,

        v.
                                                         NOTICE FOR REMOVAL
 Walgreen Co.,

                Defendant.

TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
       OF MINNESOTA:


       Petitioners\Defendants respectfully show and allege the following in support of

their Petition for Removal.

       1. Petitioners are the Defendants in an action commenced against them in

Hennepin County District Court entitled Robert K. Wolf v. Walgreen Co.             A true and

correct copy of the Summons and Complaint served upon petitioners is attached as

Exhibit “A”. No further proceedings have taken place in the state action.

       2. Plaintiff, Robert K. Wolf, is and was at all relevant times a citizen who resides

in the State of Minnesota. Petitioner\Defendant Walgreen Co. is and at all relevant times

a citizen and incorporated in the State of Illinois with its principal place of business in City

of Deerfield in the State of Illinois.

       3. Complete diversity exists among the parties to this action and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.
           CASE 0:20-cv-02111-PJS-BRT Doc. 1 Filed 10/05/20 Page 2 of 2




         4. Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, and the entire matter is one which may be removed to this

Court pursuant to 28 U.S.C. § 1441.

         5. The Summons and Complaint in the state action was served on Defendant on

or about September 24, 2020, and Petitioner\Defendant has filed this Notice to Remove

within thirty (30) days after service of the Summons and Complaint.

         WHEREFORE, Petitioner\Defendant prays that the state action pending against

them be removed to this Court.

Dated:       October 2 , 2020.            Lind, Jensen, Sullivan & Peterson
                                          A Professional Association


                                                 s/Brian A. Wood

                                          By_______________________________
                                              Brian A. Wood #141690
                                          Attorneys for Defendant
                                          1300 AT&T Tower
                                          901 Marquette Avenue South
                                          Minneapolis, Minnesota 55402
                                          (612) 746-0151
                                          brian.wood@lindjenen.com
